MEMORANDUM **
Alejandro Perez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s (“IJ”) decision denying Perez’s application for cancellation of removal. To the extent we have jui’isdiction, it is pursuant to 8 U.S.C. § 1252. We review de novo claims of constitutional violations. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to consider Perez’s contentions regarding continuous physical presence and his controlled substances conviction because he failed to raise them before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
*102Perez’s contention that the IJ violated due process by failing to consider his claim of hardship is unavailing because the IJ’s determinations regarding Perez’s lack of presence and drug conviction were dis-positive of his eligibility for cancellation of removal. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (requiring prejudice to prevail on a due process challenge).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.